DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 12/20/2021 has been entered. Amended Claim 1 has been noted. The amendment has overcome the 112(a) rejections and 112(b) rejections previously set forth - those 112(a) rejections and 112(b) rejections have been withdrawn accordingly. Claims 1-9 and 21-31 are currently pending while Claims 21-31 are withdrawn from further consideration. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Similarly, Claim 1 now recites the limitation “a chamber positioned adjacent to the hollow space within the oven on at least one side of between one and three sides” in lines 5-6 which is considered indefinite because the wording of this limitation makes it unclear if the “at least one side of between one and three sides” is referring to at least one side of the oven, is referring to at least one side of the hollow space or is referring to at least one side of something else altogether. The metes and bounds of Claim 1 are consequently unclear. 
	Claims 2-9 are rejected due to their dependency on Claim 1. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gaur et al. (US 2011/0318698 A1) (hereinafter “Gaur”) in view of Lei et al. (CN 202348357 U) (hereinafter “Lei”) (see attached original document and translation for reference). 
	Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejections set forth in this Office Action, Gaur teaches of an oven (“tunnel oven” - (10)) (see at least [0013] and Figs. 1, 2) comprising: 
	a liquid coolant pathway (82) positioned adjacent to a hollow space within the oven (the portion of hollow space (28) of passage (26) that is positioned beneath element (82) that elements (42a)-(42d) pass through as is shown in Fig. 1) on at least one side of between one and three sides of the hollow space (the top side of the hollow space that is directly beneath element (82) as shown in Fig. 1), wherein the hollow space contains heat (as is evident from at least [0013] and Fig. 1); 
	a space (36) positioned between the liquid coolant pathway and an outer surface (16) of the oven (see at least [0013] and Figs. 1, 2); 
	a chamber (128) positioned adjacent to the hollow space within the oven on at least one side of between one and three sides of the hollow space (the right hand side of the hollow space as is shown in Fig. 1) that is in fluid communication with the liquid coolant pathway (as is evident from fluid making its way from the liquid coolant pathway (82) to chamber (128) - see at least [0028] and Fig. 1); and 
	a turbine (“turbine” - (196)) in fluid communication with the chamber (128) (see at least [0033] and Fig. 1).
	Gaur fails to explicitly teach of a generator connected to the turbine, wherein rotation of the turbine powers the generator, wherein the liquid coolant pathway, the chamber, the turbine, and the generator are part of a closed loop system sealed from the ambient environment. However, such configuration is known in the art. 
	Lei discloses a relatable oven (“coke oven” that comprises “riser pipe 3”) (see [0025] and Fig. 1) that comprises a liquid coolant pathway (“the steam superheater pipe arranged in the riser pipe 3 of the coke oven”) (see [0025]) positioned adjacent to a hollow space within the oven (the hollow space in the coke oven that directional flow arrows are shown flowing out of in Fig. 1), wherein the hollow space contains heat (see at least [0025]-[0027] and Fig. 1), a chamber (10) in fluid communication with the liquid coolant pathway (see at least [0025]-[0027] and Fig. 1), a turbine (6) in fluid communication with the chamber (see at least [0025]-[0027] and Fig. 1) and a generator (“generator”) connected to the turbine, wherein rotation of the turbine powers the generator (see at least [0023]-[0025] and Fig. 1), wherein the liquid coolant pathway, the chamber, the turbine and the generator are part of a closed loop system sealed from the ambient environment (see at least [0023]-[0025] and Fig. 1). Lei teaches that it is advantageous to connect a generator to the turbine because it provides means for generating useable electricity from rotation of the turbine (see at least [0011], [0023] and Fig. 1) and that it is advantageous to for the liquid coolant pathway, the chamber, the turbine and the generator to be a part of a closed loop system sealed from the ambient environment because doing so provides means for recycling steam as feedwater after it has performed work via the turbine  (see at least [0023]-[0025] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the oven taught by Gaur by connecting the existing turbine (196) taught by Gaur to a generator as taught by Lei and by configuring the liquid coolant pathway, the chamber, the turbine and the generator to be a part of a closed loop system sealed from the ambient environment as is also taught by Lei. Doing so would have provided means for generating useable electricity from rotation of the turbine and would have enabled the recycling of steam as feedwater after it has performed work via the turbine. Note that such modification would have necessarily resulted in the invention as claimed.  

	Regarding Claim 2, Gaur also teaches that the liquid coolant pathway (82) is located within a wall of the oven (it is disposed within all the outer walls of the oven including upper wall (16)) (see at least [0013] and Figs. 1, 2) and is in fluid communication with a coolant reservoir (86) (see at least [0025] and Fig. 1).

	Regarding Claim 3, Gaur also teaches that the liquid coolant pathway (82) is of a plurality of coolant pathways (observe the four distinct coolant pathways of element (82) that are indicated by flow arrows and are emanating from element (82) as is shown in Figs. 1 and 2), the plurality of coolant pathways arranged in a configuration selected from a group consisting of a vertical orientation, a horizontal configuration, a diagonal configuration, and a curved configuration (the plurality of coolant pathways are arranged in a diagonal configuration as is shown in Figs. 1, 2). 
	
	Regarding Claim 4, Lei also teaches that the liquid coolant pathway is in fluid communication with a heat exchanger (the heat exchange coil portion of condenser (7) as is shown in Fig. 1), and that the heat exchanger is in fluid communication with a coolant reservoir (the circular reservoir portion of condenser (7) that is connected to “water pump 8”) (see at least [0025]-[0027] and Fig. 1). Note that in the combination of Gaur and Lei, Gaur would necessarily comprise the heat exchanger and coolant reservoir taught by Lei to facilitate the “closed loop system” (see the rejection for Claim 1 above). 

	Regarding Claim 8, Gaur also teaches of a ceiling (the rectangular casings of burner (32b) and (34b) as shown in Fig. 2 that are directly above the hollow space that elements (42) pass through) defining a boundary of the hollow space (the rectangular casings of burner (32b) and (34b) as shown in Fig. 2, which are beneath element (82), define the upper boundary of the hollow space) (see Fig. 2), the ceiling having a doorway (the open doorway of each of the rectangular casings of burners (32b) and (34b) as shown in Fig. 2 that permit heat from the burners to enter the hollow space) (see Fig. 2). 

	Regarding Claim 9, Gaur and Lei teach the oven of Claim 8 (see the rejections for Claims 1 and 8 above) in addition to a first turbine/generator configuration (see Fig. 1 of Lei and the rejection for Claim 1), but fail to explicitly teach of a second turbine positioned adjacent to the doorway, wherein the second turbine is connected to a second generator, and wherein rotation of the second turbine powers the second generator. However, it has been held that a mere duplication of parts that does not produce a new and unexpected result has “no patentable significance” (see below). Therefore, merely duplicating parts in the prior art in a way that that would not have produced a new and unexpected would have constituted an obvious modification. 

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
                
                In the instant case, the combined apparatus of Gaur and Lei already comprises a turbine positioned adjacent to a doorway, wherein the turbine is connected to a generator, and wherein rotation of the turbine powers the generator to produce electricity (see the rejection for Claim 1 and Fig. 1 of Lei). Merely duplicating this turbine/generator configuration would have produced the expected result of producing more electricity. Thus, it clear that merely adding an additional turbine/generator combination into the combined apparatus would not have produced a new and unexpected result. Therefore, it would have been prima facie obvious to modify the system taught by Gaur and Lei by duplicating the existing turbine/generator combination such that a second turbine and generator would be present and arranged as claimed since such modification would have constituted an obvious duplication of parts. Note that such modification would have necessarily resulted in the invention as claimed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gaur and Lei further in view of Petrovic et al. (US 2017/0205108 A1) (hereinafter “Petrovic”). 
	Regarding Claim 5, Gaur and Lei teach the oven of Claim 1 (see the rejection for Claim 1) and Lei also teaches that the generator is an electric generator (see at least [0023]-[0025] and Fig. 1). However, Lei (and Gaur) fails to explicitly teach that the generator is connected to a battery. However, doing so is well known in the art. 
	Petrovic discloses a relatable energy extraction apparatus (Fig. 4A) that comprises a turbine (10) (see at least [0058] and Fig. 1) connected to an electric generator (30) (see at least [0068] and Fig. 4A). Petrovic teaches of connecting the generator to a battery (“batteries”) and that it is advantageous to do so because the battery provides means for storing generated electricity for “later use” (see at least [0068] and Fig. 4A).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined apparatus of Gaur and Lei by connecting the existing electric generator taught by Lei to a battery as taught by Petrovic. Doing so would have provided means for storing generated electricity for later use. Note that such modification would have necessarily resulted in the invention as claimed.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gaur and Lei further in view of Lesslhumer (WO 2013/171181 A1) (see attached original document and translation for reference).
	Regarding Claim 6, Gaur and Lei teach the oven of Claim 1 (see rejection for Claim 1) but fail to explicitly teach of a solar panel positioned on a platform wherein the platform is configured to rotate. However, such configuration is known in the art. 
	Lesslhumer discloses a relatable oven appliance (Fig. 1). The appliance comprises a solar panel (27) positioned on a platform (lower platform portion of element (27) that is connected to element (28)), wherein the platform is configured to rotate (see at least Abstract, [0010]-[0015], [0047] and Figs. 1, 2). Lesslhumer teaches that such arrangement is advantageous because it provides the oven appliance with means for generating free electricity. That free electricity can then be used to power auxiliary equipment of the appliance thereby enhancing versatility and usability of the appliance (see at least Abstract, [0010]-[0015], [0047] and Figs. 1, 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the oven taught by Gaur and Lei by outfitting it with a rotatable solar panel as taught by Lesslhumer. Doing so would have provided the oven with means for generating free electricity that could then be used to power auxiliary equipment of the oven. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 7, Lesslhumer also teaches that the solar panel is connected to a battery (see Abstract and [0013]-[0015]).

Response to Arguments
The arguments filed 12/20/2021 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 
	It is recommended that Applicant further amend the claims to include additional structural elements and/or features to endeavor to overcome the newly cited prior art. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (US 2015/0118632 A1) and Korkmaz (US 4,262,026) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        1/7/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762